 In the Matter of WODAAM CORPORATION (RADIO STATION WOV) , EM-PLOYERandRADIO & TELEVISION BROADCAST ENGINEERS UNION, LOCAL1212, IBEW, AFL, PETITIONERCaseNo. O-RC-743.Decided May 2,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held before War-ren H. Leland, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.'4.The Petitioner seeks certification as the exclusive bargaining rep-resentative of all radio technicians, including control room and trans-mitter technicians, employed at the Employer's radio station, WOV.The Intervenor, American Communications Association, CIO, urgesthat the petition be dismissed on the ground that the employees in theproposed unit do not constitute a homogeneous grouping of craft em-ployees, and on the further ground that the history of collective bar-gaining since December 1946 between the Intervenor and the Employercovering a broader unit of employees renders a separate unit of radiotechnicians inappropriate.There are 14 employees in the proposed unit.Five work at thetransmitter and 9 work in the control room at the studio.The trans-IThe Intervenor urges that the petition,filed on October 1, 1948, be dismissed on theground that it was prematurely filed with respect to the contract between the Intervenorand the Employer,which was dated August 12, 1948, and which by its terms expired onMarch 15, 1949.Because the expiration date of the agreement has now passed, we findthat the contract is not a bar to a present determination of representatives.Matter ofPfeffer Manufacturing Company,77 N. L.R. B. 1190.83 N. L.R. B., No. 41.335 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDmitter technicians operate the equipment associated with the trans-mitter and assume responsibility for compliance with Federal regu-lations.In addition, they do the maintenance work on the trans-mitter equipment.Transmitter technicians must have considerableradio engineering experience and are required to hold a license fromthe, Federal Communications Commission.The transmitter techni-cians aretechnical employees engaged in work of a highly skillednature.2The control room technicians are responsible for the operation ofthe radio equipment in the control room at the studio. Their workis of the same general character as that of the transmitter technicians,but they do not require the same degree of technical knowledge andskill.Thus, it is not necessary for the control room technicians tobe licensed by the Federal Communications Commission.However,four of the nine control room technicians at the Employer's radiostation hold licenses from the Federal Communications Commission.The Employer's generalpolicy has been to hire experienced controlroom technicians.Although, as a general rule, the maintenance workon the control room equipment is done by the maintenance technicianor the control room supervisor, the other seven control room tech-niciansare capable of making emergency repairs.Both the control room and the transmitter technicians are in aseparatedepartment under the supervision of the chief engineer.Allthe technicians receive thesame basepay.Thereis someinterchangeof technicians between the studio and the transmitter.There is nointerchange of duties or functions between the technicians and otheremployees.We find that the control room technicians and the trans-mitter technicians together constitute a homogeneous departmentalgroup of technical employees.'The Board has recognized that tech-nical employees because of their special interests, background, andfunctions, are entitled to separate bargaining representation, despiteprior inclusion in broader units'Consistent with this practice, theBoard has usually found that separate units of radio technicians areappropriate for purposes of collective bargaining .5Accordingly,since the unit petitioned for is a homogeneous, functionally coherent,8 SeeMatter of Radio Stations WIAC et al.,80 N. L.It.B. 1395;Matter of ColoradoRadio Corporation,55 N. L.It. B. 423;Matter of Marcus Loew Booking Agency, 3 N L.R. B 380, 3858 The Board,on many occasions,has found that control room and transmitter techni-cians together constitute an appropriate bargaining unit.Matter of General BroadcastingCo.,81 N.L. R. B. 442;Matter of Associated Electronic Enterprises,Inc.,80 N.L. R. B.29;Matter of Western Gateway Broadcasting Corporation,77 N. L. R. B. 49;Matter ofRadioStationWSB,70 N.L.R B. 1168.4Matter of American Smelting and Refining Company,80 N. L. R. B.68;Matter ofContinental Motors Corporation,73 N. L.R. B. 888;Matter of, E. I.QluPont de Nemours.dCompany,69 N. L. It. B.509;Matter of Edward G. Budd Manufacturing Company,68N. L. R. B. 153.6Footnote 3,supra. WODAAM CORPORATION337departmental group of technical employees, we shall permit the em-ployees in the proposed unit an opportunity to express their desireswith respect to separate representation, notwithstanding the historyof collective bargaining on a broader basis.An issue was raised as to whether the so-called control room super-visor and transmitter ssupervisor should be excluded from the unitas supervisors.It was stipulated that the supervisory authority ofthese two employees is the same.These employees are in charge ofoperation and maintenance of the radio equipment at their respectivestations and preparation of duty schedules for the technicians.Therewas evidence indicating that within the past 11/2 years the control.room supervisor recommended the hiring and discharge of two em-ployees.However, the control room supervisor testified that hisauthority is limited to supervision of equipment and does not extendto the supervision of personnel.The evidence considered as a wholeindicates that the exercise of supervisory authority by these employeesis, at most, sporadic in nature.We find that these employees are notsupervisors within the meaning of the Act.We find that all the radio technicians, including the control roomsupervisor and the transmitter supervisor, employed at the em-ployer's radio studio at 730 Fifth Avenue, New York City, and at itsradio transmitter in Carlstadt, New Jersey, but excluding the chiefengineer and other supervisors as defined in the Act, may constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.However, we shall make nofinal unit determination at this time, but shall first ascertain the de-sires of these employees as expressed in the election hereirntfter di-rected.If a majority vote for the Petitioner, they will be taken tohave indicated their desire to constitute a separate bargaining unit.DIRECTION OF ELECTION"As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which thiscase washeard, and subject to Sections 203.61 and 203.62 of National LaborRelationsBoard Rules and Regulations-Series 5, as amendedamong the employees described in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding the'Since American Communications Association,CIO, has not complied with the reg-istration and filing requirements of Section 9 (f), (g), and(h) of the amended Act, weshall not place its name on the ballot. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes-of collective bargain-ing, by Radio & Television Broadcast Engineers Union, Local 1212,IBEW, AFL.